Citation Nr: 1625847	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-06 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 11, 2011, for the grant of an evaluation of 100 percent disabling for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for left ankle instability status post reconstruction, effective from January 29, 2007 to December 17, 2007, and since February 1, 2008.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is associated with the claims file.

In a statement received in May 2014, the Veteran's representative stated "Additionally, he made an informal claim for major depressive disorder in 2007.  The VA committed Clear and Unmistakable Error when they failed to properly handle the informal claim."  At the hearing before the undersigned, the Veteran's representative referred to a motion for revision based upon clear and unmistakable error (CUE); however, it is unclear what decision the Veteran's representative claims contains CUE.  These statements indicates a desire for revision of a VA decision, but do not meet the standards of a claim for CUE.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  See 38 C.F.R. § 19.9(b)..

The issue of entitlement to an initial evaluation in excess of 10 percent for left ankle instability status post reconstruction, effective from January 29, 2007 to December 17, 2007, and since February 1, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  There is no document in the claims file dated prior to February 2, 2010, that may be accepted as a claim for major depressive disorder.

2.  The Veteran's major depressive disorder manifested symptoms that most nearly approximated total social and total occupational impairment beginning February 2, 2010.


CONCLUSION OF LAW

Entitlement to an effective date of February 2, 2010, and no earlier, for the grant of an evaluation of 100 percent disabling for major depressive disorder is warranted. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Effective Date

The Veteran seeks entitlement to an effective date prior to March 11, 2011, for the grant of an evaluation of 100 percent disabling for major depressive disorder.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The Veteran contends that he filed a claim for major depressive disorder in 2007.  He states that a 2007 claim for an ankle disorder included depression and should be considered an informal claim.  

Review of the claims file reveals a statement from the Veteran received in January 2007 stating "I need to have a reevaluation of my current condition.  And a secondary [e]valuation of the left."

In March 2007 the Veteran was sent notice providing relevant information regarding claims for service connection for a left ankle and leg condition and increased evaluations for residuals of right ankle sprain and scar of the right inguinal area.  In July 2007 the RO sent the Veteran notice that it was still working on claims for entitlement to a temporary total disability rating due to surgical or other treatment, service connection for a left ankle and leg condition, and increased evaluations for right ankle sprain and scar of the right inguinal area.  Thereafter, in October 2007 the RO granted a temporary total evaluation for residuals of a right ankle sprain, denied a higher evaluation for scar of the right inguinal area, and denied service connection for a left ankle condition.  

The Veteran filed a Notice of Disagreement with the October 2007 RO decision in October 2007.  There was no discussion of any psychiatric claim in the Notice of Disagreement.

The Board finds that the Veteran did not file a claim for a psychiatric disability until February 2, 2010.  Although the Veteran argues that a 2007 document raised an informal claim for a psychiatric disability, review of the claims file does not reveal any statement by the Veteran to the RO in 2007 indicating a desire to file a claim for service connection for a psychiatric disability.  The Board finds probative that the Veteran was sent multiple notices identifying the claims then before VA excluding a psychiatric disorder.  

The Veteran filed a claim for a psychiatric disability on February 2, 2010.  In a July 2010 RO rating decision the Veteran was granted entitlement to service connection for major depressive disorder and assigned an evaluation of 10 percent disabling, effective February 2, 2010.  In March 2011 the Veteran requested a higher evaluation for his disability.  Additional evidence relevant to the Veteran's major depressive disorder was associated with the claims file in April 2011, within one year of the July 2010 RO determination.  Thereafter, in the January 2013 RO rating decision currently on appeal, the Veteran was granted entitlement to an evaluation of 100 percent disabling from March 11, 2011, the date of the claim for a higher evaluation.

As additional medical evidence relevant to the Veteran's major depressive disorder within one year of the July 2010 RO rating decision, the claim remained open from the claim received on February 2, 2010.  See 38 C.F.R. § 3.156(b).  Thus, the January 2013 RO rating decision represented a readjudication with consideration of the additional evidence.  Therefore, February 2, 2010, represents the date of claim for benefits.

To determine the proper effective date, it must be determined when entitlement to an evaluation of 100 percent disabling first arose.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The General Rating Formula for Mental Disorders provides that a 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.' There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

The Veteran was afforded a VA medical examination in May 2010.  The Veteran was diagnosed with major depressive disorder and was noted to have a GAF score of 40.  The examiner noted that the Veteran had functional impairment.  The Veteran stated that he constantly wanted to be in bed and had no energy to do anything.  This impacted his relationship with his wife and friendships.  The Veteran did not report a depressed mood but reported symptoms that would indicate depression.  He reported anhedonia, chronic sense of lack of energy and motivation, and impaired sleep.  The Veteran reported suicidal thoughts but denied current intention.  He indicated that he sought out psychological services a couple of months prior due to pressure from his wife because of his "mood."  He saw the psychologist about once a week.  

The disability also interfered with his employment.  The Veteran had his own business making dental crowns and dentures out of his house.  He reported that although he has not lost time from work, because he is self-employed, he has lost time with regard to the efficiency of his work.  He had problems with the pace of his work.  A lot of times he will start drinking and then will put off completing work due to his depression.  He had ongoing fatigue and low motivation due to his depression.  He had to double up the average amount of time it took to do a project in his home-based business.  The Veteran reported that he could not work with people.  

He had been married for 36 years and reported that his wife was getting fed up with his need to stay in bed.  He had a daughter and son but could not determine whether his symptoms interfered with his relationship with them because they did not live with him.  He had an "all right" relationship with his mother but he did not socialize with his siblings as often as he used to.  He used to have friends but they shied away from him.  

He was extremely guarded and, at times, not cooperative.  He appeared his stated age, was dressed appropriately, and was alert and oriented.  He was depressed and his affect was flat and irritable.  Thought processes were linear.  Thought content was very minimal in verbal responses, but absent of any thought disorder.  Speech was slow in rate and rhythm and very low in volume.  Concentration and memory were fair.  Judgment was fair.  

Affording the Veteran the benefit of the doubt, the manifestations of the Veteran's major depressive disorder more nearly approximate total social and total occupational impairment since the date of claim, February 2, 2010.  During the period from February 2, 2010, to March 11, 2011, the Veteran was afforded a VA medical examination.  The Veteran was noted to be married but without friends and there was tension in the marriage due to his depression symptoms.  He had suicidal ideation.  The Veteran worked making dental appliances but this work was at home and was impaired in pace by his depression.  The Veteran reported that he could not work with other people.  The examiner assigned the Veteran a GAF score of 40 reflecting major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Therefore, as the claim for service connection was received on February 2, 2010, and as entitlement to an evaluation of 100 percent disabling for major depressive disorder arose at least as early as February 2, 2010, an effective date of February 2, 2010, and no higher, for the grant of a 100 percent evaluation for major depressive disorder is granted.



ORDER

An effective date of February 2, 2010, and no earlier, for the award of an evaluation of 100 percent disabling for major depressive disorder is granted.


REMAND

In an April 2015 rating decision the RO granted service connection for left ankle instability status post reconstruction and assigned initial evaluations of 10 percent disabling, effective from January 29, 2007, to December 17, 2007; 100 percent disabling, effective from December 18, 2007, to January 31, 2008; and 10 percent disabling thereafter (from February 1, 2008).  The Veteran was notified of the decision, including the initial evaluation and effective date, in a letter dated in April 2015.  The Veteran filed a Notice of Disagreement on a VA Form 21-0958 with the initial evaluation.  Thus, the issue of entitlement to an initial evaluation in excess of 10 percent disabling, from January 29, 2007, to December 17, 2007, and from February 1, 2008, for left ankle instability status post reconstruction, is remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case on the issue of entitlement to an initial evaluation in excess of 10 percent disabling from January 29, 2007, to December 18, 2007, and from February 1, 2008, for left ankle instability status post reconstruction.  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


